In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         (Filed: January 8, 2016)

* * * * * * * * * * * * * *                             *
 JANET BUKSA,                                           *
                                                        *        No. 13-795V
                  Petitioner,                           *
                                                        *
v.                                                      *        Special Master Roth
                                                        *
SECRETARY OF HEALTH                                     *        Damages Decision Based on Proffer;
AND HUMAN SERVICES,                                     *        Influenza Vaccination; Shoulder Injury
                                                        *        Related to Vaccine Administration
Respondent.                                             *        [“SIRVA”]
                                                        *
* * * * * * * * * * * * * *                             *

Danielle A. Strait, Hogan, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                  DECISION AWARDING DAMAGES1

       On October 15, 2013, Janet Buksa filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 [the “Vaccine Act” or
“Program”], alleging that that she suffered a shoulder injury as a result of the influenza vaccine
she received on January 27, 2012.

       On January 8, 2016, respondent filed a proffer on award of compensation (“Proffer”).
According to respondent’s Proffer, petitioner agrees to the proposed award of compensation.
Pursuant to the terms stated in the attached Proffer, petitioner is AWARDED:

         a lump sum payment of $443,284.82, representing compensation for future medical
         care expenses ($98,485.68), lost earnings ($209,215.14), pain and suffering



1
 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with Vaccine Rule 18(b), petitioners
have 14 days to identify and move to delete medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I
will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        ($125,000.00), and past unreimbursable expenses ($10,584.00), in the form of a
        check payable to petitioner, Janet Buksa.

       These amounts represent compensation for all damages that would be available under §
300aa-15(a).

        The clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                                       s/Mindy Michaels Roth
                                                                       Mindy Michaels Roth
                                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.